DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and have been examined on their merits.


Claim Objections
Claims 5-6, 10-11, and 17-18 are objected to because of the following informalities:  
Regarding claims 5-6, 10-11 and 17-18, the phrase “is a PLA is selected from the group” is grammatically incorrect.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 2006/0024357).
Regarding claims 1-11 and 15-18, Carpenter teach methods of making polymer compositions that can be used to create tissue scaffolds (abstract, page 3 para 25, page 19 para 164). The first polymer is a non-water soluble high molecular weight polymer with a weight average of at least 5000 Da and include polylactide and the like (page 13 para 94, page 14 para 110-111). Carpenter teach the attachment of bioactive agents to this polymer with linker compounds that include a polymer having a molecular weight of about 44 to 2000 (low molecular weight polymers) (linker modified scaffold) (page 15 para 121) and can have bioactive agents covalently bound to the biodegradable polymers via functional groups such as a carboxyl group (functionalized polymer scaffold) (page 15 para 118-120). Carpenter also teach the dissolving of a polyester, such as PLLA,  in an organic solvent and incubating and washing with water (quenching the process) for coating on the polymer scaffold (page 16 para 134-137). Carpenter also teach treating the polymer scaffold with a cell adhesion molecule (page 21 para 181). The bioactive agents for inclusion on and within the polymer scaffold include healing cells (page 7 para 58-60). Carpenter teaches the formation of multiple layers within their polymer construct (page 4 para 28, page 5 para 40, para 45, page 6 para 49), and while they do not specify the overlap between the layers, this appears to be a matter of routine optimization and experimentation as the person of ordinary skill in the art would have known the stability of the structure would be affected by this overlap.
The specific combination of features claimed is disclosed within the broad genera of  polymers, functionalization options, and linker options taught by Carpenter, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of polymers, functionalization options, and linker options from within the disclosure of Carpenter to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Therefore the teaching of Carpenter renders obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colton et al., “Articles and Methods for Stem cell Differentiation”, US 2014/0370598

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632